Citation Nr: 9932487	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service connected diabetes mellitus with eye impairment.

2.  Entitlement to service connection for heart disease 
manifested by a murmur.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a disorder 
manifested by vertigo.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel
INTRODUCTION

The veteran's active military service extended from December 
1968 to July 1970, and from September 1980 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That rating decision granted 
service connection for diabetes mellitus and assigned a 40 
percent disability rating effective from the veteran's 
separation from service in March 1993 and denied service 
connection for a heart disorder, vertigo, and hemorrhoids.  

The Board notes that the issue of entitlement to a rating in 
excess of 40 percent for diabetes mellitus has been 
recharacterized to comply with the opinion by the United 
States Court of Appeals for Veterans Claims (Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  

In this case, as in Fenderson, the claim pertaining to 
diabetes mellitus was misidentified as one for an increased 
rating rather than as a disagreement with an original rating 
award.  However, the RO issued a SOC providing the appellant 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the assignment of the 
initial rating.  In addition, the appellant's pleadings 
clearly indicate that he is aware that his appeal is from an 
initial rating assignment.  Consequently, the Board finds no 
prejudice to the appellant in recharacterizing the issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The case was previously before the Board in May 1996, when it 
was remanded for additional development.  While the case was 
in a Remand status, the RO granted service connection for a 
low back disorder.  Accordingly, that issue, which was also 
remanded for further development, is no longer before the 
Board.  The issues involving an increased initial rating for 
diabetes mellitus and service connection for heart disease 
will be addressed in a remand which follows the decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims of service connection 
for hemorrhoids and for a disorder manifested by vertigo.

2.  The veteran's 1968 entrance examination noted 
asymptomatic hemorrhoids which had been surgically treated 
prior to his entrance into active service.

3.  The preexisting hemorrhoid disorder did not increase in 
severity during the veteran's first period of active service, 
but did increase in severity during his second period of 
service.  

4.  The veteran's service medical records reveal that he had 
positional vertigo during military service.  

5.  It is not shown that the veteran now has a chronic 
disability manifested by vertigo.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting hemorrhoid disorder was 
aggravated by his active service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999). 

2.  Service connection is not warranted for a disorder 
manifested by vertigo.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304.  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b).  

I.  Hemorrhoids

The veteran's service medical records for both periods of 
military service appear to be complete.  The veteran's 
November 1968 entrance examination report contains a notation 
that he had small asymptomatic external hemorrhoids.  His 
June 1970 separation examination report notes that he had a 
history of hemorrhoids prior to service with surgical 
removal.  On physical examination the veteran's anus and 
rectum were reported to be normal.  

The veteran entered his second period of military service in 
September 1980.  There was no indication that his hemorrhoid 
disorder was active upon his entry to this second period of 
service.  Flight examinations conducted in November 1982 and 
October 1984 revealed that the veteran's anus and rectum were 
normal.  However, an October 1985 flight examination report 
reveals that the physician noted "small hemorrhoidal tags" 
on physical examination.  On separation examination in 
February 1992 the examining physician noted that the veteran 
currently had hemorrhoids.  

A VA examination of the veteran in December 1993 revealed 
that he had "two small external hemorrhoids which were 
slightly prolapsed but not thrombosed."  In June 1998 
another VA examination was conducted which revealed that the 
veteran had "internal hemorrhoids with friability Grade II 
and III.".  

The RO denied service connection for hemorrhoids on the basis 
that the disorder existed prior to the veteran's entry into 
active service and was not aggravated by his military 
service.  Service medical records reveal that the veteran had 
hemorrhoids prior to his first period of service.  However, 
these pre-existing hemorrhoids were surgically removed and 
were asymptomatic on his entry on active duty in 1968 and on 
separation examination in 1970.  In fact, the hemorrhoids are 
not shown to have been other than quiescent from 1968 until 
1985, when, during the veteran's second period of active 
service, the hemorrhoids were again noted to be active and 
disabling.  The medical evidence reveals that he continues to 
suffer from the disorder.  

The veteran's hemorrhoids were asymptomatic for almost 17 
years and became symptomatic during his second period of 
active service.  They have not completely resolved since.  
This evidences an increase in severity of the hemorrhoid 
disorder during the veteran's second period of service, 
warranting a grant of service connection based on 
aggravation.   

II.  Vertigo

During his second period of military service the veteran had 
complaints of vertigo.  A September 1992 consultation record 
reveals an assessment of "probable BPPV [benign positional 
paroxysmal vertigo]."  The veteran's February 1992 
separation examination report did not indicate the presence 
of vertigo.  An accompanying report of medical history noted 
a brain concussion in "1956- 58", prior to the veteran's 
military service.  

In December 1993 a VA examination of the veteran was 
conducted.  The veteran reported recurrent attacks of 
positional vertigo with approximately 5 attacks in the prior 
year.  The diagnosis was "probable benign positional 
vertigo.  Recurrent."

On otolaryngologic evaluation of the veteran on behalf of the 
VA in May 1998, the diagnosis was "history of benign 
paroxysmal vertigo with no evidence of that at this time but 
th[is] is a recurrent illness and may occur again in the 
future." 

As was noted above, a threshold requirement in establishing 
entitlement to service connection for a claimed disorder is 
that there must be medical evidence (a diagnosis) of current 
disability.  Here, the medical evidence does not show that 
the veteran now has a chronic disorder manifested by vertigo.  
A May 1998 examination specifically noted "history of benign 
paroxysmal vertigo with no evidence of that at this time."  
There is no medical evidence to the contrary.  In the absence 
of medical evidence of current disability, the threshold 
requirement is not met, and service connection for a disorder 
manifested by vertigo is not warranted.  If such evidence 
becomes available in the future, it could provide a basis for 
reopening this claim.  


ORDER

Service connection for hemorrhoids is granted.  

Service connection for a disorder manifested by vertigo is 
denied.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  It need not to be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased initial rating for his 
service connected diabetes mellitus in this case is shown to 
be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
At the time of the previous Remand, in May 1996, it was 
determined, in effect,  that the claim of service connection 
for heart disease was well grounded.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
diabetes mellitus was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1994), with 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).  One of the key rating criteria under the new rating 
schedule is the frequency of visits to the veteran's 
physician for treatment for diabetes mellitus.  However, the 
veteran's current treatment records have not been obtained, 
and the current frequency of treatment cannot be ascertained 
from the record.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the veteran's claim for service connection 
for heart disease manifested by a murmur, there is an 
unresolved medical question whether or not the veteran 
suffers from current heart disability. 

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to 
provide a list of all health care 
providers (private and VA) where he has 
been treated for diabetes mellitus since 
his separation from military service in 
1993.  The RO should obtain all the 
records of treatment which are not 
already on file from the sources listed 
by the veteran. 

2.  The RO should then return the case to 
Z. Abedin, M.D. the cardiologist who 
conducted the June 1998 cardiology 
examination of the veteran.  The Board 
notes that the medical evidence of record 
reveals that the veteran has a heart flow 
murmur with normal electrocardiograms and 
echocardiograms.   The cardiologist 
should review the record and answer the 
following questions:  

a.  Does the veteran have heart 
disease?

b.  Is the manifested flow murmur 
a heart disability?

The cardiologist should comment on the 
significance of the clinical notation of 
palpitations.  

3.  If the physician who conducted the 
June 1998 cardiology examination is not 
available, the claims folder should be 
forwarded to another VA cardiologist for 
review and a response to the questions 
posed.  If the cardiologist cannot 
provide a response without an examination 
of the veteran, such examination should 
be arranged.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the medical report.  If the 
medical report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  

5.  Subsequently, the RO should consider 
the issues on appeal, rating the diabetes 
mellitus under the schedular criteria 
most advantageous to the veteran. 
If either claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until he is notified.  The purpose of this REMAND 
is to assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







